DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of Japan 2011-105514 on 5/10/2011 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 12/17/2019 and 3/10/2021. Each has been annotated and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 9, teaches a plurality of appendages. However, the disclosure in the Specification and the drawings do not disclose this embodiment. Thus this claim lacks written description. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stallman et al. (US Patent 10360531 hereinafter Stallman).

Regarding claim 1 (and similarly 17 and 20), Stallman teaches a method comprising:
receiving, by a control system of a robotic device, data about an object in an environment from a remote computing device, wherein the data comprises at least location data and identifier data;
based on the location data, causing at least one appendage of the robotic device to move through a predetermined learning motion path (See at least: Fig. 1; Col. 3 lines 50-55 via “The weight, shape, and orientation of the mug are collectively used with any other relevant and/or available information (e.g., about the size and orientation of the box into which the mug is to be placed to fulfill the order) to query a manipulation strategy data store for a manipulation strategy appropriate for this situation.”);
while the at least one appendage moves through the predetermined learning motion path, causing one or more visual sensors to capture a plurality of images for potential association with the identifier data (See at least: Col. 5 line 54 – Col. 6 line 4 via “The controller may include a learning system 121. The learning system may update the manipulation strategy data store 144 and/or the items data store 142 based on the instruction received from the remote terminal 150 and/or detected attributes of the inventory item(s), either of which may include feedback about the success of the manipulation strategy implemented. Such updating and accessing of the items data store and/or the manipulation strategy data store may enable additional robotic arms throughout the inventory system (and throughout any other inventory systems having access to the items data store and/or the manipulation strategy data store) to be used to more effectively move inventory items so as to increase efficiency and throughput. Additionally, the learning system 121 may make inferences from successful or failed manipulation attempts in the past for picking or placing similar items that have not been previously picked or placed, or which are oriented differently, etc.”); and
sending, to the remote computing device, the plurality of captured images to be displayed on a display interface of the remote computing device (See at least: Col. 4 lines 51-59 via “Based on the record from the item data store 142 and/or the detected attributes from the sensor(s), the controller may access a manipulation strategy data store 144 to access an item manipulation strategy stored for that item or items with similar characteristics. The controller can provide instructions to the robotic arm for manipulating the item based on the manipulation strategy accessed from the manipulation strategy data store 144.”; Col. 5 lines 28-53 via “In a scenario where a manipulation strategy from the manipulation strategy data store 144 is not available or not complete, human input for a manipulation strategy may be requested and received by the controller. Specifically, a human operator may be available at a remote terminal 150. The remote terminal 150 may receive requests from a plurality of robots and may be located anywhere in the world. Together with the request for assistance, the robot may send an image of the staging environment. The image may include one or more still images. Optionally, the image may include streaming video or streaming audio. The image may include a three dimensional image or three dimensional model. Upon viewing the image, the human operator 155 may provide an instruction regarding how the inventory item may be manipulated by the robotic arm. The instruction may be entered at the remote terminal 150 and may be transmitted over the network 135 to the controller 120. As non-limiting examples, the remote terminal 150 may include a computer interface by which the human operator 155 may input instructions. The manipulation strategy provided by the controller 120 to the robotic arm 115 may be based on the instruction received from the remote terminal 150 for manipulation strategy, the detected attributes of the inventory item(s), the record accessed from the items data store 142, the information accessed from the manipulation strategy data store 144, and/or any combinations thereof.”).

Regarding claim 4, Stallman teaches initially attempting to identify the object in the environment with the one or more visual sensors without moving the at least one appendage, wherein causing the at least one appendage of the robotic device to move through the predetermined learning motion path is performed in response to inadequate initial identification of the object (See at least: Col. 5 lines 28-53 via “In a scenario where a manipulation strategy from the manipulation strategy data store 144 is not available or not complete, human input for a manipulation strategy may be requested and received by the controller. Specifically, a human operator may be available at a remote terminal 150. The remote terminal 150 may receive requests from a plurality of robots and may be located anywhere in the world. Together with the request for assistance, the robot may send an image of the staging environment. The image may include one or more still images. Optionally, the image may include streaming video or streaming audio. The image may include a three dimensional image or three dimensional model. Upon viewing the image, the human operator 155 may provide an instruction regarding how the inventory item may be manipulated by the robotic arm. The instruction may be entered at the remote terminal 150 and may be transmitted over the network 135 to the controller 120. As non-limiting examples, the remote terminal 150 may include a computer interface by which the human operator 155 may input instructions. The manipulation strategy provided by the controller 120 to the robotic arm 115 may be based on the instruction received from the remote terminal 150 for manipulation strategy, the detected attributes of the inventory item(s), the record accessed from the items data store 142, the information accessed from the manipulation strategy data store 144, and/or any combinations thereof.”).

Regarding claim 5, Stallman teaches wherein the location data comprises a two-dimensional (2D) bounding box (See at least: Fig. 2B and 2C items 265 and 270 respectively).

Regarding claim 6, Stallman teaches wherein the predetermined learning motion path is started from a position in which the one or more visual sensors are expected to initially center the object in an image frame (Refer at least to claim 1 for reasoning and rationale. Note: Stallman teaches this limitation since the visual sensor needs to focus on any object to be grabbed in order for the proper manipulation strategy to be used.).

Regarding claim 8, Stallman teaches wherein the predetermined learning motion path is selected from a plurality of motion paths that vary based on dimensions of the object (See at least: Fig. 1; Col. 3 lines 50-55 via “The weight, shape, and orientation of the mug are collectively used with any other relevant and/or available information (e.g., about the size and orientation of the box into which the mug is to be placed to fulfill the order) to query a manipulation strategy data store for a manipulation strategy appropriate for this situation.”).

Regarding claim 11, Stallman teaches wherein the plurality of captured images are sent one at a time to the remote computing device as they are captured with the one or more visual sensors (Refer at least to claim 1 for reasoning and rationale. Note: Stallman teaches taking an image before implementing a manipulation strategy. Thus, this can be interpreted as sending one photo at a time.).

Regarding claim 12 (and similarly 19), Stallman teaches receiving one or more verified images of the plurality of captured images from the remote computing device, wherein the one or more verified images are verified as containing the object (See at least: Col. 5 line 54 – Col. 6 line 4 via “The controller may include a learning system 121. The learning system may update the manipulation strategy data store 144 and/or the items data store 142 based on the instruction received from the remote terminal 150 and/or detected attributes of the inventory item(s), either of which may include feedback about the success of the manipulation strategy implemented.”; Col. 5 lines 28-53 via “In a scenario where a manipulation strategy from the manipulation strategy data store 144 is not available or not complete, human input for a manipulation strategy may be requested and received by the controller. Specifically, a human operator may be available at a remote terminal 150. The remote terminal 150 may receive requests from a plurality of robots and may be located anywhere in the world. Together with the request for assistance, the robot may send an image of the staging environment. The image may include one or more still images. Optionally, the image may include streaming video or streaming audio. The image may include a three dimensional image or three dimensional model. Upon viewing the image, the human operator 155 may provide an instruction regarding how the inventory item may be manipulated by the robotic arm. The instruction may be entered at the remote terminal 150 and may be transmitted over the network 135 to the controller 120. As non-limiting examples, the remote terminal 150 may include a computer interface by which the human operator 155 may input instructions. The manipulation strategy provided by the controller 120 to the robotic arm 115 may be based on the instruction received from the remote terminal 150 for manipulation strategy, the detected attributes of the inventory item(s), the record accessed from the items data store 142, the information accessed from the manipulation strategy data store 144, and/or any combinations thereof.”).
Regarding claim 13, Stallman teaches wherein the one or more verified images are received before completion of the predetermined learning motion path, wherein once the one or more verified images are received (See at least: Col. 5 line 54 – Col. 6 line 4 via “The controller may include a learning system 121. The learning system may update the manipulation strategy data store 144 and/or the items data store 142 based on the instruction received from the remote terminal 150 and/or detected attributes of the inventory item(s), either of which may include feedback about the success of the manipulation strategy implemented.”; Col. 5 lines 28-53 via “In a scenario where a manipulation strategy from the manipulation strategy data store 144 is not available or not complete, human input for a manipulation strategy may be requested and received by the controller. Specifically, a human operator may be available at a remote terminal 150. The remote terminal 150 may receive requests from a plurality of robots and may be located anywhere in the world. Together with the request for assistance, the robot may send an image of the staging environment. The image may include one or more still images. Optionally, the image may include streaming video or streaming audio. The image may include a three dimensional image or three dimensional model. Upon viewing the image, the human operator 155 may provide an instruction regarding how the inventory item may be manipulated by the robotic arm. The instruction may be entered at the remote terminal 150 and may be transmitted over the network 135 to the controller 120. As non-limiting examples, the remote terminal 150 may include a computer interface by which the human operator 155 may input instructions. The manipulation strategy provided by the controller 120 to the robotic arm 115 may be based on the instruction received from the remote terminal 150 for manipulation strategy, the detected attributes of the inventory item(s), the record accessed from the items data store 142, the information accessed from the manipulation strategy data store 144, and/or any combinations thereof.” Note: The human operator can be considered to be verifying an image when sending back an instruction. In otherwords once it is verified, the image sent by the robot is now verified. In other words, it has now received a verified image. ), the method further comprises:
using the one or more verified images, training a machine learning model to identify and detect the object; and
adjusting the predetermined learning motion path to cause subsequently captured image to contain the object (See at least: Col. 5 line 54 – Col. 6 line 4 via “The controller may include a learning system 121. The learning system may update the manipulation strategy data store 144 and/or the items data store 142 based on the instruction received from the remote terminal 150 and/or detected attributes of the inventory item(s), either of which may include feedback about the success of the manipulation strategy implemented. Such updating and accessing of the items data store and/or the manipulation strategy data store may enable additional robotic arms throughout the inventory system (and throughout any other inventory systems having access to the items data store and/or the manipulation strategy data store) to be used to more effectively move inventory items so as to increase efficiency and throughput. Additionally, the learning system 121 may make inferences from successful or failed manipulation attempts in the past for picking or placing similar items that have not been previously picked or placed, or which are oriented differently, etc.”).

Regarding claim 14, Stallman teaches wherein predetermined learning motion path is adjusted to cause a next image captured to contain the object in a center of a frame (See at least: Col. 5 line 54 – Col. 6 line 4 via “The controller may include a learning system 121. The learning system may update the manipulation strategy data store 144 and/or the items data store 142 based on the instruction received from the remote terminal 150 and/or detected attributes of the inventory item(s), either of which may include feedback about the success of the manipulation strategy implemented. Such updating and accessing of the items data store and/or the manipulation strategy data store may enable additional robotic arms throughout the inventory system (and throughout any other inventory systems having access to the items data store and/or the manipulation strategy data store) to be used to more effectively move inventory items so as to increase efficiency and throughput. Additionally, the learning system 121 may make inferences from successful or failed manipulation attempts in the past for picking or placing similar items that have not been previously picked or placed, or which are oriented differently, etc.” Note: Stallman teaches this limitation since the visual sensor needs to focus on any object to be grabbed in order for the proper manipulation strategy to be used.).

Regarding claim 15, Stallman teaches wherein after the one or more verified images are received, the method further comprises:
using the one or more verified images to train a machine learning model to identify the object (See at least: Col. 5 line 54 – Col. 6 line 4 via “The controller may include a learning system 121. The learning system may update the manipulation strategy data store 144 and/or the items data store 142 based on the instruction received from the remote terminal 150 and/or detected attributes of the inventory item(s), either of which may include feedback about the success of the manipulation strategy implemented. Such updating and accessing of the items data store and/or the manipulation strategy data store may enable additional robotic arms throughout the inventory system (and throughout any other inventory systems having access to the items data store and/or the manipulation strategy data store) to be used to more effectively move inventory items so as to increase efficiency and throughput. Additionally, the learning system 121 may make inferences from successful or failed manipulation attempts in the past for picking or placing similar items that have not been previously picked or placed, or which are oriented differently, etc.”);
causing the at least one appendage to move through an additional motion path based on the trained machine learning model while capturing one or more additional images with the one or more visual sensors (Note: The robot is running through the general manipulation steps again after updating the trained machine learning model); and
verifying that the additional one or more images contain the object (See at least: Col. 4 lines 51-59 via “Based on the record from the item data store 142 and/or the detected attributes from the sensor(s), the controller may access a manipulation strategy data store 144 to access an item manipulation strategy stored for that item or items with similar characteristics. The controller can provide instructions to the robotic arm for manipulating the item based on the manipulation strategy accessed from the manipulation strategy data store 144.”; Col. 5 lines 28-53 via “In a scenario where a manipulation strategy from the manipulation strategy data store 144 is not available or not complete, human input for a manipulation strategy may be requested and received by the controller. Specifically, a human operator may be available at a remote terminal 150. The remote terminal 150 may receive requests from a plurality of robots and may be located anywhere in the world. Together with the request for assistance, the robot may send an image of the staging environment. The image may include one or more still images. Optionally, the image may include streaming video or streaming audio. The image may include a three dimensional image or three dimensional model. Upon viewing the image, the human operator 155 may provide an instruction regarding how the inventory item may be manipulated by the robotic arm. The instruction may be entered at the remote terminal 150 and may be transmitted over the network 135 to the controller 120. As non-limiting examples, the remote terminal 150 may include a computer interface by which the human operator 155 may input instructions. The manipulation strategy provided by the controller 120 to the robotic arm 115 may be based on the instruction received from the remote terminal 150 for manipulation strategy, the detected attributes of the inventory item(s), the record accessed from the items data store 142, the information accessed from the manipulation strategy data store 144, and/or any combinations thereof.”).

Regarding claim 16, Stallman teaches wherein the one or more verified images are used for future object recognition by the robotic device using the one or more visual sensors (See at least: Col. 5 line 54 – Col. 6 line 4 via “The controller may include a learning system 121. The learning system may update the manipulation strategy data store 144 and/or the items data store 142 based on the instruction received from the remote terminal 150 and/or detected attributes of the inventory item(s), either of which may include feedback about the success of the manipulation strategy implemented. Such updating and accessing of the items data store and/or the manipulation strategy data store may enable additional robotic arms throughout the inventory system (and throughout any other inventory systems having access to the items data store and/or the manipulation strategy data store) to be used to more effectively move inventory items so as to increase efficiency and throughput. Additionally, the learning system 121 may make inferences from successful or failed manipulation attempts in the past for picking or placing similar items that have not been previously picked or placed, or which are oriented differently, etc.”). 
Regarding claim 18, Stallman teaches wherein identifier data of the object is one of a plurality of predefined identifiers (See at least: Fig. 1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Stallman in view of Boca (US 20100092032 hereinafter Boca). 
Regarding claim 2, Stallman fails to teach wherein the one or more visual sensors are on the at least one appendage of the robotic device.
	However, Boca teaches wherein the one or more visual sensors are on the at least one appendage of the robotic device (See at least: Fig. 1A item 104 and 112b.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stallman in view of Boca to teach wherein the one or more visual sensors are on the at least one appendage of the robotic device in order to take photos and view images directly from the point of view of the robot. 

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stallman in view of Wagner et al. (US 20170136632 hereinafter Wagner). 

Regarding claim 3, Stallman fails to teach wherein the at least one appendage comprises at least one gripper which picks up the object before executing the predetermined learning motion path, such that the at least one appendage moves the object in view of the one or more visual sensors.
	However, Wagner teaches wherein the at least one appendage comprises at least one gripper which picks up the object before executing the predetermined learning motion path, such that the at least one appendage moves the object in view of the one or more visual sensors  (See at least: [0029] via “…by employing a programmable motion device such as a robot arm, to pick up individual objects and place them in front of one or more scanners.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stallman in view of Wagner to teach wherein the at least one appendage comprises at least one gripper which picks up the object before executing the predetermined learning motion path, such that the at least one appendage moves the object in view of the one or more visual sensors so that the visual sensor(s) can identify the object and determine next steps for the object based on the identification. 

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stallman in view of Valpola et al. (US 20130151007 hereinafter Valpola). 

Regarding claim 7, Stallman fails to teach wherein the predetermined learning motion path is a spiral motion path.
	However, Valpola teaches wherein the predetermined learning motion path is a spiral motion path (See at least: [0099] via This results in a spiral shape for the approach path, which will eventually converge so that the object's location as seen by the camera coincides with the most likely gripping position.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stallman in view of Valpola to teach wherein the predetermined learning motion path is a spiral motion path so that the visual sensor(s) can incrementally guide the appendage to move toward the object and grab it. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stallman in view of Tokuchi (US 20180104816 hereinafter Tokuchi). 

Regarding claim 10, Stallman fails to teach wherein the plurality of captured images are sent together to the remote computing device when the predetermined learning motion path has been completed. 
However, Tokuchi teaches wherein the plurality of captured images are sent together to the remote computing device (See at least: [0206] via “On the UI 72 of the terminal device 14, one or plural device images linked with one or plural devices identified by the robot device 10 are displayed.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stallman in view of Tokuchi to teach wherein the plurality of captured images are sent together to the remote computing device when the predetermined learning motion path has been completed so that the user can see the results of the motion path followed by the robot.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666